            Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 1 of 33

                           HIGHLY CONFIDENTIAL – SOURCE CODE
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1                     DECLARATION OF DR. MICHAEL MITZENMACHER
 2   I, Michael Mitzenmacher, hereby declare that:
 3          1.      I have been asked by Plaintiff Finjan, Inc. to submit an expert declaration on whether
 4   Juniper, Inc.’s SRX Gateways, Sky ATP and ATP Appliance products infringe claim 1 of U.S. Patent
 5   No. 8,141,154 (the “’154 Patent”). Ex. 1.1 I relied on the documents cited herein, including the ’154
 6   Patent, the file history of the ’154 Patent, the source code, the deposition transcripts of Tenorio,
 7   Manthena, Nagarajan, and Manocha, the trial transcript for this case, exhibits thereto, Finjan’s
 8   Infringement Contentions, and Juniper’s Discovery Responses.
 9   I.     EXPERIENCE AND QUALIFICATIONS
10          2.      I received a Ph.D degree in Computer Science from the University of California at
11   Berkeley in 1996. I am currently employed as a Professor of Computer Science at Harvard University.
12   I have published over 200 research papers in computer science conferences and journals, many of
13   which have explored computer securities and computer networks, such as algorithms and data
14   structures for communication networks and data transmission. I regularly serve on program
15   committees for conferences in networking, algorithms, and communication, including SIGCOMM,
16   NSDI, and CoNEXT. I have also taught graduate courses relating to computer networking.
17          3.      My rate of compensation for my work in this case is $750 per hour plus any direct
18   expenses incurred. My compensation is based solely on the amount of time that I devote to activity
19   related to this case and is in no way affected by any opinions that I render. I receive no other
20   compensation from work on this action. My compensation is not dependent on the outcome of this case.
21   II.    LEGAL STANDARDS
22          4.      Counsel for Finjan has informed me of the following legal standards that I have used as
23   a framework in forming my opinions contained herein.
24          5.      I have been informed that claim construction is a legal issue for the Court to decide. I
25   also understand that the Court has not issued a claim construction order for the ’154 Patent in this case.
26   As such, I considered both parties’ proposed constructions of disputed terms and applied the plain and
27   ordinary meaning for all other terms.
28
     1
      All “Ex.” citations are to the Declaration of Kristopher Kastens (“Kastens Decl.”) filed herewith.
                                                          1
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
            Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 2 of 33

                           HIGHLY CONFIDENTIAL – SOURCE CODE
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1          6.      I have been informed that infringement is determined on a claim by claim basis. A
 2 product may infringe a claim either literally or under the doctrine of equivalents.

 3          7.      I have been further informed that literal infringement is found if an accused product,
 4 system or method meets each and every element of a single claim. Direct infringement is found if a

 5 party, or its agents, makes, uses, sells, or offers for sale a product or system that contains all elements

 6 of a claimed system or performs all of the steps of a claimed method. I have been informed that a party

 7 can be found to use the patented system even if that party does not exercise physical or direct control

 8 over every element of the system. I have been informed that for elements that are not subject to the

 9 physical or direct control of the party, that party is still deemed to be using that component or part of

10 the patented system where the party (i) puts the component into service – that is, the party causes it to

11 work for its intended purpose and (ii) receives the benefit of that purpose. I have been informed that

12 direct infringement can be found in a multinational system claim where elements of such system are

13 located in multiple countries, when the place where control of the accused system is exercised and

14 where beneficial use of the system is obtained are both within the United States.

15          8.      I have been informed that infringement under the doctrine of equivalents is found if an
16 accused product, system or process contains parts or steps that are identical or equivalent to each and

17 every element of a single claim. A part or step is equivalent if a person of ordinary skill in the art

18 (“POSITA”) would conclude that, at the time of infringement, the differences between the product or

19 method step and the claim element were not substantial. One common test to determine if the difference

20 between a component or method step and a claim element is not substantial is to determine whether the

21 component or step performs substantially the same function, in substantially the same way, to achieve

22 substantially the same result.

23          9.      Based on review of the Asserted Patents and consideration of the abovementioned
24 factors, it is my opinion that a person of ordinary skill in the art at the time of the invention of the

25 Asserted Patents would be someone with a bachelor’s degree in computer science or related field, and

26 either (1) two or more years of industry experience and/or (2) an advanced degree in computer science

27 or related field. I understand that claim 1 of the ’154 Patent claims a priority date of December 12,

28 2005. But if the ’154 Patent is found to have another priority date it would not materially affect my

                                          2
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                           CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 3 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 analysis.

 2 III.     SUMMARY OF DECLARATION
 3          10.    I have been asked by counsel for Finjan to consider if Juniper infringes claim 1 of the
 4 ’154 Patent. I have assumed that claim 1 of the ’154 Patent is valid and enforceable. I have not

 5 considered damages related issues associated with this infringement.

 6          11.    The language of claim 1 is set forth in the ’154 Patent at 17:31-44.
 7          12.    I have been asked by counsel for Finjan to consider the following infringement scenarios
 8 with respect to claim 1 of the ’154 Patent: (1) SRX Gateways (“SRX”) by themselves, (2) SkyATP by

 9 itself, (3) ATP Appliance by itself. My opinion on the current product features is based on the

10 information available, including source code, release notes, Juniper’s documents, and deposition

11 testimonies of Juniper’s employees.

12 IV.      OVERVIEW OF THE ’154 PATENT
13          13.    The ’154 Patent describes protecting a computer system from dynamically generated
14 malicious content. See ’154 Patent, Abstract. Many types of documents (such as PDF, Office, HTML)

15 allow for generating content dynamically. As one example, a document may be embedded with a

16 JavaScript (“JS”) script, which is able to call a link from which to download a file. As another example,

17 an iFrame (which is another HTML document embedded into the main HTML page) inserts external

18 content into the main HTML page, and thereby allows for dynamically generated malicious content. As

19 a further example, an email or a document may include an HTTP link to a site. The HTTP link by

20 default is associated with an HTTP function (such as an HTTP GET request), which allows a computer

21 to automatically communicate with the site hosted by the HTTP link upon the activation of the HTTP

22 link.

23          14.    The ability to dynamically generate content allows malicious code to evade detection
24 through obfuscation. Obfuscation is a mechanism which allows malicious code to be encoded or

25 reformatted in a string that it appears to be benign, but the encoded or reformatted string is later decoded

26 or reformatted to generate the malicious code for execution. See ‘154 Patent at 3:31-64 (describing how

27 dynamically generated content would result in malicious code being inserted). Obfuscation is one way

28 in which activation of a seemingly benign link may result in malicious code being injected into a

                                          3
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 4 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 document or causing a malware to be downloaded. Dynamically generated malicious content typically

 2 comes in the form of a multi-stage attack such as a drive-by Download, or through a link on a webpage

 3 or email. Ex. 15, FINJAN-JN 045339 at 41 (describing the mechanism of a drive-by Download attack);

 4 FINJAN-JN 045326 at 29-30 (describing different ways ransomware infects a computing system). The

 5 dynamically generated malicious code cannot be detected by conventional reactive content inspection or

 6 gateway level analysis because the malicious code is not present in the content before runtime, which is

 7 when the malicious code is generated. ’154 Patent at 3:65-4:8. Claim 1 of the ’154 Patent describes the

 8 use of a content processor to process content which includes a call to a first function and the call has an

 9 input. See id., Claim 1. The ’154 Patent also recites sending the input to a security computer for

10 inspection. See id. Claim 1 also recites invoking a second function with the input only if a security

11 computer indicates that it is safe to invoke the second function. Id. By utilizing “behavioral analysis

12 technologies,” Claim 1 of the ’154 Patent allows a security system to detect “day-zero” threats which

13 escape the detections by traditional security technologies.

14 V.       OVERVIEW OF THE ACCUSED PRODUCTS
15          A.     SRX Gateways
16          15.    SRX is the next generation security gateway that provides essential capabilities to
17 protect a network of computers such as a corporate network. The SRX Gateways operate as a gateway

18 between the untrusted Internet and a trusted internal network. Ex. 9, JNPR-FNJN_29002_00173278 at

19 84. It is my understanding that the SRX all operate using the Junos operating system. The SRX

20 Gateways can receive content (such as network communications, downloaded files) from the Internet,

21 can send objects such as files and URLs to Sky ATP or ATP appliance for analysis, can receive a result

22 from Sky ATP or Appliance, and can take an action (such as blocking or allowing files or network

23 communications) based on the result received from Sky ATP or ATP Appliance. Id.; see also Ex. 6,

24 JNPR-FNJN_29018_00962784 at 91-92. This process allows the SRX to detect new viruses and zero-

25 day threats before they harm the computers in the protected network.

26          B.     Sky ATP
27          16.    Juniper Sky ATP is a cloud-based scanning system that is part of Juniper’s Advanced
28 Anti-Malware Solution “AAMW”. Ex. 9, JNPR-FNJN_29002_00173278 at 83. Sky ATP sometimes

                                          4
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 5 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 is also referred to as Argon or Argon cloud. Id. Sky ATP can be used as a service by SRX Gateways.

 2 Id. (showing that AAMW solution integrates with SRX and Argon Cloud Server). SRX can submit

 3 files or URLs to Sky ATP for analysis and Sky ATP will return a verdict and threat intelligence data

 4 feeds including black/white lists. Id. at 83-84. The results are returned in the JSON format includes

 5 verdict information such as sample ID, malware info, malware among others,. See, e.g., Ex. 2, JNPR-

 6 FNJN_29017_00553620 at 74 (describing fields for malware event data and host threat level/status

 7 change data).

 8          17.     In particular, Sky ATP provides advanced anti-malware and anti-ransom protection
 9 against sophisticated “zero-day” and unknown threats. See Ex. 13, FINJAN-JN 044887 at 905 (stating

10 that Sky ATP protects against evolving security threats); Ex. 9, JNPR-FNJN_29002_00173278 at 83.

11 Sky ATP generates “actionable intelligence” that can be used in a security network to take an action

12 based on the threats discovered by Sky ATP. Ex. 9, JNPR-FNJN_29002_00173278 at 83-84. Sky ATP

13 includes a malware pipeline manager; a file runs through the malware analysis pipeline, which

14 includes adapters for performing a series of analyses, based on cached results, antivirus analysis, static

15 analysis, and dynamic analysis. Ex. 13, FINJAN-JN 044887 at 907. The malware analysis includes an

16 antivirus adapter, two static adapters, and a sandbox and deception adapters. Ex. 14, JNPR-

17 FNJN_29017_00552908 at 909.

18          18.     Sky ATP performs static analysis to determine if unusual operations are used and
19 dynamic analysis to identify behaviors of the file. Ex. 13, FINJAN-JN 044912. Sky ATP has a static

20 analysis component that is run on the input it receives. See id. The static analysis in Sky ATP inspects

21 file’s metadata and instruction categories to detect suspicious signs such as usual instructions. Id.

22 Static analysis analyzes the metadata information, categories of instructions used, and file entropy (e.g.,

23 encryptions in a file), feeds the outputs into a machine learning algorithm to generate a verdict. Id.

24 Sky ATP performs dynamic analysis by executing the content in a sandboxed environment as if the file

25 is run in a real computer system. Id. As part of the “detonation” of the file, the sandbox environment

26 records the operations performed by content. Id. It is my understanding that Juniper internally refers to

27 the dynamic analysis performed in the malware inspection pipeline as the combination of the

28 “deception adapter” and a sandbox called “Joe Sandbox.”

                                          5
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 6 of 33

                         HIGHLY CONFIDENTIAL – SOURCE CODE
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1          19.    As the file is running through the pipeline, SkyATP generates metadata and
 2 communicates with a verdict engine which provides a verdict score of the sample based on the new file

 3 information as received from the malware analysis pipeline at each stage of the malware analysis. Ex.

 4 14, JNPR-FNJN_29017_00552908 at 09; Ex. 11, JNPR-FNJN_29017_00552892 at 93. A file does not

 5 have to run through the entire malware analysis pipeline. Id. The scanning may stop at the end of a

 6 stage (without reaching to the end of the malware analysis pipeline) based a determination from the

 7 verdict engine, when the verdict engine has the sufficient confidence to determine that the file is

 8 malicious or safe. Ex. 14, JNPR-FNJN_29017_00552909. The Sky ATP returns a verdict to SRX

 9 which indicates a threat level a file, and the SRX Gateway uses the verdict to determine whether to

10 allow the file or the communication with the site hosted by the URL/IP address. Ex. 9, JNPR-

11 FNJN_29002_00173283-84.

12          C.     ATP Appliance
13          20.    ATP Appliance (also referred to as Cyphort) monitors network traffic, such as web
14 content, emails and communications within a network, to identify threats such as exploits, malware

15 downloads, communications with botnet servers among others. FINJAN-JN 045074 at 75. ATP

16 Appliance receives network traffic through its “collectors”, an example of which is SRX. Id. at 78.

17 The network traffic received by ATP appliance is subject to Smart Core’s Multi-Stage Threat Analysis

18 pipeline. Id. at 77; Ex. 20, JNPR-FNJN_29018_00975646 at 53, 68-69. The analysis pipeline includes

19 engines for performing, for example, network, static, reputation, and behavioral analyses. Ex. 12,

20 JNPR-FNJN_29018_00971201 at 17. Specifically, as one example, the traffic received by ATP

21 appliance would first go through a Network Analysis Pipeline which performs a snort rules analysis and

22 a Chain Heuristics analysis. The Chain Heuristics Analysis flags and submits the suspicious traffic to a

23 Browser Behavior Analysis Engine. Ex. 17, FINJAN-JN 045326 at 32; see also Ex. 15, FINJAN-JN

24 045339 at 44. The Browser Behavior Analysis Engine simulates the entire HTTP session using a

25 browser that runs in a sandbox environment. Id. The JATP appliance examines the activities in the

26 HTTP session and download the files referenced in a web communication to determine whether there

27 are any suspicious activities. Id. The ATP appliance also analyzes all files through object analysis

28 engines including Static AV Engine (for signature-based virus detection), Reputation Engine (for

                                          6
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
            Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 7 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 reputation lookup based on a file’s metadata), Behavioral Engine (for performing a dynamic analysis in

 2 a sandboxed environment), Emulation Engine (which emulates files containing scripts), and Yara

 3 Engine (which allows Yara rules to files and memory dumps obtained during the behavioral analysis).

 4 Ex. 17, FINJAN-JN 045326 at 31-32.

 5 VI.      ANALYSIS OF CLAIM 1 OF THE ’154 PATENT
 6          A.      Overview of Juniper’s Infringement
 7          21.     Juniper sells, builds, and tests SRX, Sky ATP, and ATP appliance in the United States.
 8 Juniper infringes Claim 1 of the ’154 Patent because SRX, SkyATP, and ATP appliance each meets

 9 every element of the claim.

10          22.     SRX includes a content processor which processes network communications. The
11 network communications include an URL/IP address or a file (such as a webpage or an executable file)

12 received from the Internet , both of which are “content” that includes a call to a first function where the

13 call includes an input. As one example, the URL/IP address is a call to the first function where the call

14 is the denoted by “http://” prefix and input is the address of a site (such as

15 “example.com/malware.exe”) as indicated through an URL or IP address or the file hosted at the

16 URL/IP address. The URL/IP address is associated with a HTTP function for communication with the

17 URL/IP address (such as an HTTP.GET request). As another example, the file received over a

18 network can have a script that includes a call to a first function (e.g., a unescape(), eval(), or

19 document.write() function) that would inject code into a file. The injected code may involve

20 communications or a download from a compromised site. The call includes an input which is the

21 URL/IP address (or a file referenced by the injected code) associated with the compromised site.

22 Because processing a webpage involves a series of communications between internal and external

23 computers and the SRX is situated in between internal and external computers, the SRX can process a

24 request by an internal computer to download a file from a link while the internal computer is

25 assembling a webpage. Because the webpage includes a link or a script, such a request to SRX is a

26 result of an internal computer’s invocation of the webpage. The SRX includes a transmitter that can

27 submit the link or the content for analysis by SkyATP or the ATP appliance. The SRX is also able to

28 detect the presence of certain functions (such as the presence of an unescape function in an HTML file)

                                          7
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                           CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 8 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 when it receives a file. The SRX can flag a file in which it found the obfuscated content, and send the

 2 link or the content to SkyATP or ATP appliance. Based on the score received from SkyATP or the ATP

 3 appliance, SRX can decide whether to invoke the second function associated with the inspected URL/IP

 4 address, such as forwarding the file to an internal computer or otherwise allow communications with

 5 the inspected site.

 6          23.     The Sky ATP also includes a malware analysis pipeline which is a content processor that
 7 is able to process network traffic through a series of adapters. The Sky ATP is able to protect an

 8 internal computer from dynamically generated malicious content including: (1) when the network

 9 communications include an URL/IP address as metadata of a sample (i.e. URL/IP address indicating

10 the source of the sample); and (2) when the sample has a reference to malicious content such as a

11 malicious link or code that is able to inject malicious links/content. In the first example, the content

12 includes a call to open the link denoted by the “http://” prefix, where the link is naturally associated

13 with an HTTP function for communication with the URL/IP address (such as an HTTP.GET request).

14 The input associated with the call is the address of a site (such as “example.com/malware.exe”) as

15 indicated through an URL or IP address. In the second example, the content includes a call to a

16 function such as an unescape(), eval(), or document.write() function or iframe code (e.g., the form of

17 “<iframe src="URL"></iframe>”). The function may refer to an URL/IP address in an obfuscated

18 form. The URL/IP address (regardless of whether it is in its obfuscated or original form) is considered

19 as an “input” associated with the call. Continuing with the first example, the malware analysis pipeline

20 invokes the link by sending the input (i.e. a sample) to a verdict engine (i.e. a security computer) which

21 the verdict engine will return a score and malware information for the sample. The input can be sent in

22 the form of a link to the sample or a hash of the sample. The input is sent by the malware analysis

23 pipeline (which includes a transmitter) when the first function is invoked through downloading the

24 sample from the link. Based on the verdict returned from the verdict engine, the malware analysis

25 pipeline determines whether to continue with a subsequent processing of the sample (i.e. invoking a

26 second function with the sample). With reference to the second example, the malware analysis pipeline

27 is able to extract features from a sample, such as links, functions, scripts, or other code; sends such

28 features to the verdict engine (i.e. transmitting an input to the security computer); and receives a score

                                          8
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 9 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 from the verdict engine. The transmission of the input occurs when the first function is invoked as part

 2 of the dynamic analysis of simulating the execution of the sample, or through de-obfuscation of the

 3 code. In both examples above, the malware analysis pipeline determines whether to continue with a

 4 subsequent processing of the sample or to add the sample (or its features) to a whitelist (i.e. invoking a

 5 second function with the input) based on the verdict returned from the verdict engine. Furthermore, in

 6 an alternative scenario, the malware analysis pipeline (such as its DeceptionAdapters) can send an

 7 URL/IP address in the sample or the sample’s URL/IP address to a reputation server for a reputation

 8 lookup, which returns a reputation score to the malware analysis pipeline. The URL/IP address or the

 9 hash of the file hosted by the URL/IP address can be added to a whitelist based on the result of the

10 reputation lookup.

11          24.     ATP appliance has a similar mechanism as SkyATP. The ATP appliance is able to
12 perform a multi-staged analysis on network traffic and objects. As explained in the overview section,

13 ATP Appliance’s Smart Core (also referred to as Cyphort Core) is a content processor that analyzes the

14 network traffic and files through a series of engines in the analysis pipeline. The network traffic and

15 files include a call to a first function and the call has an input for reasons mentioned above with

16 reference to Sky ATP. The Smart Core sends the input to a reputation engine/server or an analysis

17 pipeline (or an engine in the analysis pipeline) for analysis. The transmission of the input can be

18 performed by the ATP appliance, an engine in the Smart Core analysis pipeline, or the pipeline Agent.

19 The transmission occurs when the first function is invoked as part of the activating a link to download a

20 file or through de-obfuscation. As one example, the Chain Heuristics analysis and submits suspicious

21 traffic to a browser based dynamic analysis environment which is able to detect obfuscated malicious

22 code (or malicious communications). As another example, the analysis pipeline is able to activate or

23 extract a link (invoking a first function) in the suspicious traffic, and send input associated with the link

24 to a reputation engine where the reputation engine sends input to a server for reputation lookup. The

25 SmartCore decides whether to invoke a second function with the input, only if the security computer

26 indicates that such invocation is safe by moving the analyzed object to an END state, market the object

27 as “clean” or otherwise allow the communications based on the reputation look up or based on the

28 result from the pipeline analysis.

                                          9
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 10 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1          B.     Preamble of Claim 1 of the ’154 Patent
 2          25.    The preamble of claim 1 of the ’154 Patent recites “[a] system for protecting a computer
 3 from dynamically generated malicious content, comprising:”. While I understand that a preamble is not

 4 typically limiting, it is my opinion that the preamble of claim 1 is met by SRX, SkyATP, and ATP

 5 Appliance. I incorporate by reference my summary of the products for this section.

 6          26.    SRX is a system for protecting a computer from dynamically generated malicious
 7 content because this system acts as a gateway system for analyzing network communications to protect

 8 one or more internal computers. See Ex. 9, JNPR-FNJN_29002_00173283-84. As explained above,

 9 SRX is able to detect malicious code in a file or malicious URLs, and thereby protecting an internal

10 computer from dynamically generated content through the malicious code or URLs. SRX sends a

11 URL/IP address associated with a sample or the sample itself to Sky ATP or ATP appliance which

12 returns a result (such as a score). Ex. 9, JNPR-FNJN_29002_00173283-84. SRX determines whether

13 to block or allow the sample (or the URL/IP address) based on the result. Id. The SRX Gateways can

14 examine JavaScript payload of a sample to determine if the JavaScript script is obfuscated or

15 potentially malicious. Ex. 4, JNPR-FNJN_29040_01042912 at 13-14; Ex. 3, JNPR-

16 FNJN_29017_00552579 at 89. The SRX Gateways can also extract potentially malicious objects (e.g.,

17 links) or files from the sample (such as a webpage), and send the malicious objects and files to SkyATP

18 or ATP appliance, which perform analysis and determine the reputation of the link or the sample. Id.

19 SRX receives a result of the analysis in the form of a verdict which SRX uses to allows a file to an

20 internal computer. Ex. 13, FINJAN-JN 044887 at 907, 956; JNPR-FNJN_29002_00173278-79. SRX

21 also receives the threat intelligence data feeds (which include C&C feeds and infected hosts feeds) from

22 Sky ATP or ATP appliance, which SRX uses to allow or block a communication with an infected

23 internal computer or with an external computer that serves as a command and control server. Ex. 13,

24 FINJAN-JN 044887 at 907; JNPR-FNJN_29002_00173278-79; JNPR-FNJN 29032_00590643 at 65;

25 see also Ex. 16, Juniper Source Code at 342-344,

26

27

28          27.    Sky ATP on its own meets this element because it receives and analyzes web objects and

                                         10
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                       CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 11 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 files. JNPR-FNJN_29002_00173278 at 78-79; Ex. 4, JNPR-FNJN_29040_01042912. Sky ATP

 2 performs static and dynamic analysis in its analysis pipeline, whose pipeline manager manages the

 3 analyses, as well as the results that are generated during analyses. Ex. 11, JNPR-

 4 FNJN_29017_00552892 at 93 (showing results from greyduck (i.e. static anlaysis) and deception (i.e.

 5 dynamic analysis). Sky ATP accepts a large range of executable files for analysis, such as HTML with

 6 JS scripts, which is able to dynamically generate malicious content. See, e.g., Ex. 4, JNPR-

 7 FNJN_29040_01042912 (which shows Sky ATP accepts network objects from SRX). Sky ATP also

 8 performs reputation lookups for a file hash and/or an URL/IP address which is associated with

 9 dynamically generated malicious content. Ex. 10, JNPR-FNJN_29017_00552634 at 36; JNPR-

10 FNJN_29008_00528472 at 541-542.

11          28.     ATP appliance is a system for protecting a computer from dynamically generated
12 malicious content because it processes malicious content such as a webpage or an executable file. Ex.

13 17, FINJAN-JN 045332; FINJANJN 045333-36 (which describes the use cases of ATP appliance).

14 ATP appliance has a Smart Core (also referred to as Cyphort Core or JATP Core) which obtains files

15 submitted from web collectors (including SRX) and analyzes the files through analysis pipeline. Ex. 6,

16 JNPR-FNJN_29018_00962784 at 91-92, 97-98; Ex. 7, FINJAN-JN 045069 at 70; Ex. 17, FINJAN-JN

17 045331-32; Ex. 12, JNPR-FNJN_29018_00971201 at 19. ATP appliance detects threats from

18 dynamically generated malicious content, such as execution of malicious code, exploits, malicious

19 URLs, etc. See Ex. 12, JNPR-FNJN_29018_00971201 at 20 (describing files types and threats

20 analyzed by ATP appliance); Ex. 17 at FINJAN-JN 045331; FINJAN-JN 045329-30; Ex. 15, FINJAN-

21 JN 045339 at 44. ATP appliance extracts payloads and deliver the network objects for a multi-staged

22 analysis in Smart Core’s detection engine. Ex. 12, JNPR-FNJN_29018_00971201 at 25 (“Cyphort

23 detonation engines fully execute suspicious traffic objects: code, attachments, files, and URLs”).

24                  1.      Element 1(a) of the ’154 Patent
25          29.     The Accused Products include “a content processor (i) for processing content received
26 over a network, the content including a call to a first function, and the call including an input, and (ii)

27 for invoking a second function with the input, only if a security computer indicates that such invocation

28 is safe.” It is my opinion that SRX, SkyATP, and ATP Appliance each includes a content processor

                                         11
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 12 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 which performs the claimed functions. I incorporate by reference my summary of the products for this

 2 section.

 3                         a)      SRX By Itself Infringes Element 1(a) of the ’154 Patent.
 4          30.    The SRX appliance or its software includes “a content processor [] for processing
 5 content received over a network” because SRX is a gateway system for processing a network traffic.

 6 Ex. 9, JNPR-FNJN_29002_00173278 at 83 (“SRX inspects both ingress and egress network traffic);

 7 id. at 84 (The SRX Gateway intercepts the file transmissions between a source computer and a

 8 destination computer). The network traffic includes web content, such as web pages which have

 9 objects such as JS scripts or links to malicious executables or files. See, e.g., Ex. 4, JNPR-

10 FNJN_29040_01042912 at 13-14. SRX examines the network traffic and is able to extract files or

11 network objects. Id.; see also Ex. 9, JNPR-FNJN_29002_00173278 at 83

12          31.    The content has “a call to a first function and the call including an input”. As one
13 example, the web pages or network requests include a call to open a link denoted by the “http://” prefix,

14 which is a call to a first function. The call includes an input which is the URL /IP address such as

15 “example.com/malware.exe” associated with the “http://” prefix or the file hosted by the URL/IP

16 address. Ex. 3, JNPR-FNJN_29017_ 00552579 at 83 (showing that URL and source IP are provided

17 from SRX to SkyATP for look-up); Ex. 10, JNPR- FNJN_29017_00552634 at 36 (showing IP, URL,

18 and sample_id, is provided to Sky ATP). As another example, the webpage includes code, such as

19 HTML or JS scripts that have a call to a first function such as an unescape() or document.write()

20 function that is used to obfuscate a suspicious link or URL. The input to the first function in this

21 example is the obfuscated URL/ IP address or a file hosted by such URL/IP address. Ex. 4, JNPR-

22 FNJN_29040_01042912 at 13-14.

23          32.    SRX sends the input to Sky ATP for lookup and analysis, where the Sky ATP returns a
24 verdict. Ex. 3, JNPR-FNJN_29017_ 00552583; Ex. 10, JNPR-FNJN_29017_00552634 at 36 (showing

25 that Sample Submitter module submits IP addresses or URLs to a ReputationClient which queries a

26 Reputation Server); Ex. 3, JNPR-FNJN_29017_00552582 (showing Kookaburra is used to connect

27 SkyATP and SRX Gateways). SRX can send the input in two forms, one as an URL/IP address, and

28 two as a file retrieved from the URL/IP address (e.g., as a pdf file retrieved from the URL

                                         12
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 13 of 33

                         HIGHLY CONFIDENTIAL – SOURCE CODE
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 “example.com/baddoc.pdf”). SkyATP is a security computer that receives the input and returns the

 2 verdict to SRX. Ex. 9, JNPR-FNJN_29002_00173278 at 83; see also Ex. 11, JNPR-

 3 FNJN_29017_00552892 at 93 (where verdict engine returns an updated verdict to Pipeline Manager as

 4 part of the malware analysis pipeline). The verdict is a number which indicates the score, or threat

 5 level, where a higher number indicates a higher threat. Id. Based on the verdict, the content processor

 6 invokes a second function with the input. Such a second function is typically a subsequent function

 7 that causes a downloaded file associated with the URL/IP address to be forwarded to an internal

 8 computer or allowing communications with a remote server hosted by the URL/IP address using

 9 HTTPSendRequest, InternetReadFile with input. See Ex. 13, FINJAN-JN 044887 at FIG.19

10 (describing how the email with the attachment is allowed to pass if threat score is assigned to low by

11 SkyATP Cloud); see also Ex. 9, JNPR-FNJN_29002_00173278 at 83 (showing that SRX series device

12 performs inline blocking based on verdicts from SkyATP).

13          33.    Juniper’s source code further supports my opinion for this element. For example
14 Juniper’s source code describes the AAMW module in SRX for invoking

15                                          which permits a content based on a verdict. Ex. 16, Juniper
16 Source Code at pg. 344,

17

18          34.    As another example (illustrated below), the AAMW module in SRX has code which
19 takes an action on held data (permit content download) based on the score/ verdict returned by Sky

20 ATP. See Ex. 16, Juniper Source Code at pgs. 379-80,

21

22          35.    As yet another example, the AAMW module in SRX permitting the content at the URL
23 to downloaded based on the verdict score returned from Argon server as shown below. See

24

25

26          36.    SRX is also able to submit the input to ATP appliance. Ex. 6, JNPR-
27 FNJN_29018_00962784 at 97-98 (showing file submissions from network traffic and email

28 attachments from SRX to ATP appliance); see also id. at 91 (showing submissions of file metadata as

                                         13
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 14 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 well as raw streams to JATP Core). Here, the ATP appliance is the security computer and it is able to

 2 perform malware analysis, including static analysis, payload analysis, behavioral analysis, and malware

 3 reputation analysis among others. Ex. 7, FINJAN-JN 045069 at 71; see also Ex. 12, JNPR-

 4 FNJN_29018_00971201 at 17. The ATP appliance provides a verdict to the SRX appliance which is

 5 able to determine whether to invoke a second function such as allowing a client system to complete the

 6 download or otherwise communicate with the URL, based on the verdict (as explained in the paragraph

 7 above). Ex. 6, JNPR-FNJN_29018_00962784 at 91-92; Ex. 19, JNPR-FNJN_29018_01003705 at 05-

 8 06; JNPR-FNJN-29018_00979461 at 61-62.

 9          37.    The Sky ATP or ATP appliance provides SRX threat intelligence data feeds. Ex. 9,
10 JNPR-FNJN_29002_00173278 at 84; Ex. 19, JNPR-FNJN_29018_01003705-06; Ex. 13, FINJAN-JN

11 044887 at 907 (showing that Command and control (C&C) cloud feeds C&C feeds include a list of

12 servers that are known command and control for botnets, and servers that are known sources for

13 malware downloads.”). The threat intelligence data feeds are generated based on the analysis of the

14 input. Id.; see also JNPR-FNJN_29008_00528472 at 522. The threat intelligence data feeds indicate

15 whether the communications (or downloads) from an URL/IP address is malicious or safe. Ex. 13,

16 FINJAN-JN 044887 at 905 (“When a host on your network tries to initiate contact with a possible C&C

17 server on the Internet. The SRX Series device can intercept the traffic and perform an enforcement

18 action based on real-time intelligence feed information that identifies the C&C server IP address and

19 URL”); see also Ex. 22, FINJAN-JN 044731 at 31-32 (which showing example fields for HTTP

20 downloads including threat levels, top indicators, domain/IP information).

21          38.    The SRX invokes a second function with the input (such as blocking or allowing a file
22 or communications with the URL/IP address as shown in the paragraph above) based on the threat

23 intelligence data feeds. FINJAN-JN 045009 (the SRX allows or blocks an outbound request to C&C

24 host at the URL/IP address (i.e. the input) based on the threat intelligence data feeds); Ex. 13 at 44907

25 (“SRX Series…Performs inline blocking based on verdicts from the analysis cluster.”); Ex. 19, JNPR-

26 FNJN_29018_01003705 at 06; see also Ex. 9, JNPR-FNJN_29002_00173278 at 84.

27                         b)      Sky ATP By Itself Infringes Element 1(a) of the ’154 Patent.
28          39.    SkyATP itself includes “a content processor [] for processing content received over a

                                         14
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 15 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 network, the content including a call to a first function and the call including an input”. As explained

 2 above, SkyATP cloud receives network objects over a network from SRX Gateways. Ex. 9, JNPR-

 3 FNJN_29002_00173278 at 83; Ex. 3, JNPR-FNJN_29017_00552582 (describing using Kookaburra

 4 software module for receiving content from SRX Gateways). SkyATP cloud includes a malware

 5 analysis pipeline which is a “content processor”. Ex. 14, JNPR-FNJN_29017_00552909. The malware

 6 analysis pipeline infringes in two scenarios.

 7          40.     In the first scenario, the malware analysis pipeline includes the Deception Adapters
 8 which collectively, perform dynamic analysis on a file and observe the behaviors of the file. Ex. 13,

 9 FINJAN-JN 044887 at 912. As explained above in ¶23, the content that Deception Adapters processes

10 includes a call to a first function such as a call to open a link denoted by the “http://” prefix with an

11 input including an URL or an IP address such as “example.com/malware.exe”. Ex. 10, JNPR-

12 FNJN_29017_00552634 at 36 (showing that Deception Adapters query for any contacted IPs). As

13 explained above, in this example, the input can also be the file named “malware.exe” that is

14 downloaded from the URL.

15          41.     The content processor is also “for invoking a second function with the input only if a
16 security computer indicates that such invocation is safe.” The Deception Adapters submits the input

17 such as URL/IP address (or a hash representing a file) to a server for lookup(i.e. a security computer).

18 Id. (showing an URL lookup at the reputation server). The server responds with the threat level for the

19 input. Ex. 10, JNPR- FNJN_29017_00552634 at 37. The malware analysis pipeline invokes the

20 second function with the input by adding the IP/URLs (or file hash) to a whitelist. Adding the URL/IP

21 address to a whitelist occurs only if the lookup finds that the URL/IP address (or the file hash) is not

22 malicious. See                                                                                 Ex. 16,
23 Juniper Source Code at pg. 683,

24

25          42.     In the second scenario, the malware analysis pipeline (i.e., the content processor) which
26 processes content that includes a call to a first function and the call has an input, and invokes a second

27 function with the input (i.e. invoking a subsequent processing or early exit) based on a result received

28 from a verdict engine (i.e. a security computer).

                                         15
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 16 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1          43.     As one example, content includes a call to open a link denoted by the “http://” prefix.
 2 The input of the call is a sample downloaded from the link. See Ex. 13, FINJAN-JN 044887 at 912. In

 3 this example, the malware analysis pipeline sends the input (which can be in the form of a link to the

 4 sample or a hash of the sample) to a verdict engine (i.e. a security computer). Ex. 11, JNPR-

 5 FNJN_29017_00552892 at 93. The verdict engine will return a score for the sample to the malware

 6 analysis pipeline, indicating a threat level of the sample. Id.

 7          44.     As another example, the content includes scripts or code which obfuscate malicious
 8 content. The content includes a call to a function such as an unescape(), eval(), or document.write()

 9 function or iframe code (e.g., in the form of “<iframe src="URL"></iframe>”). The function may refer

10 to an URL/IP address in an obfuscated form, and the URL/IP address (regardless of whether it is in its

11 obfuscated or original form) is considered as an input associated with the call. The malware analysis

12 pipeline extracts the features, including the links, functions, scripts, or other codes, from the sample,

13 and submit the extracted features to the verdict engine. Ex. 11, JNPR-FNJN_29017_00552893

14 (showing that the pipeline manager (which manages the malware analysis pipeline) submits the

15 metadata of a file object and results from an adapter to a verdict engine). The verdict engine responds

16 with a score, which indicates the threat level associated with the file. Id. (showing that the verdict

17 engine returns an HTTP response with a score for an object to the analysis pipeline).

18          45.     In both examples, the malware analysis pipeline invokes a second function based on the
19 score from the verdict engine, where the second function can be a decision to end the analysis early (i.e.

20 the sample is safe, stop scanning), invoke a subsequent processing (i.e. the sample appears to be safe

21 but will need more testing), or to mark the sample as done. Ex. 14, JNPR-FNJN_29017_00552908 at

22 09-11 (describes the malware analysis pipeline can stop subsequent processing on the result from the

23 previous adapter). Furthermore, as shown above, the malware analysis pipeline also invokes a second

24 function with the input by adding an URL/IP address or the sample (or its features) to a whitelist. See

25                                                                               Ex. 16, Juniper Source Code
26 at pg. 683,

27          46.     The source code file
28                                                                             further supports that SkyATP's

                                         16
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 17 of 33

                           HIGHLY CONFIDENTIAL – SOURCE CODE
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 content processor processes content including a call to a first function, and the call including an input

 2 (where the file includes code for determining reputations of contacted IP addresses and domains made

 3 by a sample during analysis by DeceptionAdapters). Ex. 16, Juniper Source Code at pgs. 679-80.

 4          47.     Juniper’s source code also includes code for updating a whitelist with a file hash and
 5 URL/IP address (invoking a second function with the input) once they are determined to be safe. See

 6 e.g.,

 7 (which shows how the whitelist is updated with the hash of the file (i.e. adding the input to a whitelist)

 8 when the security computer indicates that such invocation is safe); Ex. 16, Juniper Source Code at pg.

 9 683,

10 (which shows updating a whitelist and feeds with an IP address found to be safe);

11                                                                               (updating and posting new
12 entries in the whitelist (i.e.

13                                                        which illustrates batching and filtering with URL/IP
14 and/or hash of the file).

15                          c)      ATP Appliance By Itself Infringes Element 1(a) of the ’154 Patent
16          48.     ATP appliance includes “a content processor [] for processing content received over a
17 network, the content including a call to a first function and the call including an input”. The ATP

18 appliance receives network communications from web collectors (where SRX is one of the collectors).

19 Ex. 12, JNPR-FNJN_29018_00971201 at 16. ATP appliance’s SmartCore is a content processor as it

20 “inspects traffic across multiple vectors such as Web, e-mail, and lateral spread” between two networks

21 as well as within a network. FINJAN-JN 045074; see also Ex. 17, FINJAN-JN 045331-32. Juniper’s

22 documents describe the ATP appliance as being able to detect a variety of threats (arising from

23 dynamically generating content), including Drive-by Infections Using Exploit Kits such as a website

24 with injected code to redirect the user to the exploit kit, or similar threats where the user's browser is

25 redirected towards an intermediate site that contains JavaScript that will identify vulnerabilities either

26 in the browser or its plugins and deliver a payload that will trigger the exploitation; Direct Web

27 Downloads; Wormable Exploits; Trojan Downloaders; phishing attacks. FINJAN-JN 045326 at 29-30.

28          49.     The ATP appliance’s Smart Core processes content such as executables, pdf, office, and

                                         17
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 18 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 emails which include scripts having a call to a first function such as a call to open a link denoted by the

 2 “http://” prefix with an input including an URL or an IP address or a call to inject malicious code,

 3 where the URL/IP address may hosts a malicious file). Ex. 7, FINJAN-JN 045071; Ex. 12, JNPR-

 4 FNJN_29018_00971201 at 25 (Cyphort detonation engines fully execute suspicious traffic objects:

 5 code, attachments, files, and URLs). ATP appliance submits an URL/a file hash to Cyphort’s

 6 reputation engine/server, which performs a reputation lookup for determining whether the submitted

 7 input is malicious. Ex. 12, JNPR-FNJN_29018_00971257; see also Ex. 18, JNPR-

 8 FNJN_29018_00970801 at 803; Ex. 20, JNPR-FNJN_29018_00975646 at 74; Ex. 19, JNPR-

 9 FNJN_29018-01003705 at 06-08. Either the reputation server or the reputation engine is considered as

10 a security computer.

11          50.     In addition to reputation lookup of URLs, ATP appliance also submits network traffic
12 events and files to an analysis pipeline. Ex. 20, JNPR-FNJN_29018_00975646 at 68-71; Ex. 19,

13 JNPR-FNJN_29018_01003705 at 06, 08. The analysis pipeline or its engine(s) is considered as a

14 security computer because it involves discrete components and uses a virtual computing environment

15 (i.e. as if it is a computer) for performing malware analysis. See id.

16          51.     As one example workflow performed by the ATP appliance, ATP appliance uses the
17 Network Analysis Pipeline for processing traffic visible to Cyphort which includes performing a Chain

18 Heuristics analysis that flags suspicious traffic and submits it to a browser-based dynamic analysis

19 environment where heuristics rules are applied to identify malicious traffic like exploit kits redirects.

20 Ex. 17, FINJAN-JN 045332. The ATP appliance is able to detect an email with links used for phishing

21 attacks and to download ransomware, such as a phishing email with Click to follow link to

22 "http://voperforseanx[.]top/site/chrome_update.html" which leads to downloading a Cerber

23 Ransomware. FINJAN-JN 045332-34. This link includes a call to a first function with an input

24 (explained above). The input is submitted SmartCore's reputation engine which has the capability to

25 perform a reputation lookup of the URL before allowing the downloading of Cerber Ransomware from

26 that URL. Id. As another example, the SmartCore is able to process a web page which has been

27 compromised with an iframe injection to redirect to mobilalibey.com which hosts the RIG landing

28 page. Id. at 34-35. The link is able to be submitted to SmartCore's reputation engine which has the

                                         18
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 19 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 capability to perform a reputation lookup of the URL before allowing the download of a Flash exploit,

 2 which in turn downloads the final payload which is Cerber ransomware. Id.

 3          52.     The ATP appliance is also able to detect an email with attachments that contain
 4 malicious scripts such as a malicious obfuscated Visual Basic (VB) script. FINJAN-JN 045329. The

 5 obfuscated VB script includes a call to a first function and the call including an input. The VB script

 6 will either embed the ransomware binary in its own data, proceed to decrypt it, write it to disk then

 7 launch it, where a call to a first function would be to a call to decrypt, write to disk, or to launch the

 8 ransomware (i.e. the input of the call). Id. Alternatively, the VB script will reach out to a web site to

 9 download the ransomware binary then execute it. In this instance, a call to a first function would be a

10 call to connect with a website or to download the ransomware and the input is the ransomware (or the

11 URL/IP address associated with the ransomware). Id. Another example malicious script is a malicious

12 JavaScript code inside a zip file to emails where the script files will have file extensions that seem to be

13 documents to entice the victim to open them. Id. The script would then download the ransomware

14 from the internet and launch it. Id. In this example, the scripts include a call to a first function (i.e. to

15 download the ransomware from a site) and the input would be the URL/IP address of the site or the

16 ransomware.

17          53.     The ATP appliance also uses an Object Analysis Pipeline in its Smart Core for
18 processing files. Ex. 17 at FINJAN-JN 045331-32. As explained in § VI.A above, the files include a

19 call to a first function such as malicious scripts or links, and the URL/IP address injected or obfuscated

20 by the malicious scripts/links are the input to the call. As one example, the ATP appliance can detect

21 threats in a malicious PDF which could attempt to exploit an unpatched or zero-day vulnerability in

22 Adobe Acrobat Reader, drop the ransomware binary, then execute it; or Microsoft Office or PDF

23 attachments containing links to a website which hosts the ransomware. FINJAN-JN 045329.

24          54.     The content processor of the ATP appliance also performs “for invoking a second
25 function with the input, only if a security computer indicates that such invocation is safe” Based on

26 results from the security computer in the scenarios related to reputation lookup and submissions to

27 pipeline analysis, Smart Core is able to invoke a second function such as moving the object to ‘END’

28 state or marking the object as “clean”. Ex. 15, FINJAN-JN 045339 at 44 (“Depending on the verdict

                                         19
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                           CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 20 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 obtained from Chain Heuristics, Cyphort decides if the suspicious chain needs to be looked at by the

 2 Browser Behavior Analysis Engine” and otherwise marking as clean if determined that “this web page

 3 referred from a valid resource link” or “this webpage part of a trusted domain”); see also Ex. 16,

 4 Juniper Source Code at pgs. 588-589

 5

 6          55.    Additionally, the source code file
 7                                                              shows that ATP appliance processes content
 8 that includes a call to a first function and the call including an input. Ex. 16, Juniper Source Code at

 9 pg. 728. This file include code for processing, for example, email or webpage including certain URLs,

10                                                      Id. This file also includes functions which classifies
11 URLs (e.g., as clean) based on reputation lookup (see example routines:

12                                                                                        Id.
13          56.    The source code file
14                                                                                    describes a process for
15 checking URLs against a set of feeds until one of them reports URL as bad. Ex. 16, Juniper Source

16 Code at pg. 515, 518. The source code describes that

17                                                Id.
18          57.     The source code file
19

20 describes that the ATP appliance receives a set of scores such as

21                     returned from the reputation lookup, as well as
22                   Ex. 16, Juniper Source Code at pgs. 508-510.
23          58.    The source code file
24                                                                     shows that ATP appliance processes
25 content which includes a call to a first function where the input of the call is email or webpage

26 including phishing URLs, shortened URLs and other dynamically generated URLs. Ex. 16, Juniper

27 Source Code at pgs. 720-722. This source code file also shows that ATP Appliance invokes the second

28 function within the meaning of the claim by marking an URL as clean and updating the variable

                                         20
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 21 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1                      based on the reputation results returned from the reputation engine), as illustrated in
 2 the example snippets below.

 3

 4

 5

 6

 7

 8

 9

10

11

12                         d)      Juniper’s Claim Constructions
13          59.     I understand that the parties have competing constructions of the term “content
14 processor” and “safe”. My analysis above applies to both constructions. In particular, I understand that

15 for the “content processor” element, Juniper contends that this must be located on a “client computer.”

16 Dkt. No. 182 at 20. SRX is considered as a client in its deployment architecture because it acts as a

17 client computer that receives network communications from an Internet server. Sky ATP is considered

18 as a client computer because it simulates the client computer’s environment during its dynamic

19 analysis. Sky ATP is also considered as a client computer because it acts as a client computer and

20 receives the network communications from an endpoint. ATP appliance is considered as a client

21 computer for similar reasons as Sky ATP. Notably, ATP appliance is able to simulate a browser based

22 dynamic analysis environment, which mimics the execution environment of a client computer.

23 Furthermore, SRX, Sky ATP, and ATP appliance all include typical components of a computer, such as

24 a processor, memory, and an operating system.

25          60.     Juniper’s construction of the word “safe” is also met because the verdict or threat
26 intelligence data feeds received from the Sky ATP or ATP appliance indicates a threat level which is

27 determined in relation with a security policy. The reputation score or the verdict from the reputation

28 server or the verdict engine, respectively, also meet the definition of “safe” for similar reasons

                                         21
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 22 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 explained immediately above.

 2                 2.      Element 1(b) of the ’154 Patent
 3          61.    The Accused Products include “a transmitter for transmitting the input to the security
 4 computer for inspection, when the first function is invoked; and.” It is my opinion that SRX, SkyATP,

 5 and ATP Appliance each includes a transmitter which performs the claimed functions. I incorporate by

 6 reference my summary of the products for this section.

 7                         a)     SRX By Itself Infringes Element 1(b) of the ’154 Patent
 8          62.    SRX includes a transmitter that is in communication with SkyATP or ATP appliance,
 9 and submits the network objects to the SkyATP or ATP appliance, where the Sky ATP or the ATP

10 appliance is a security computer. See, e.g., Ex. 3, JNPR-FNJN_29017_00552589; Ex. 4, JNPR-

11 FNJN_29040_01042912 at 13-14; Ex. 13, FINJAN-JN 044887 at FIG. 19 (describing how SRX

12 devices transparently submit potentially malicious email attachments to the cloud for inspection.). SRX

13 includes a network interface which is able to communicate with the SkyATP or ATP appliance over a

14 network, where the network interface is a transmitter. The SRX Gateways uses its “data plane” to

15 submit files and metadata to SkyATP and receives verdict returned from SkyATP. Ex. 9, JNPR-

16 FNJN_29002_00173278 at 83.

17          63.    Furthermore, SRX includes an SRX API which includes a SampleSubmitter module that
18 sends files or IP/URL to Sky ATP, where the Sample Submitter or the SRX API is considered as a

19 “transmitter”. Ex. 10, JNPR- FNJN_29017_00552634 at 36. After the submissions to the SkyATP,

20 SkyATP analyzes the file and URLs through its malware analysis pipeline. Id.; Ex. 13, FINJAN-JN

21 044887 at 907. The same SRX API also submits the files and URLs to ATP appliance. Ex. 6, JNPR-

22 FNJN_29018_00962784 (“The JATP Core will use the existing SRX APIs, so that no changes are

23 required for SRX appliances.”). The ATP appliance returns a verdict to SRX. Id. at 91.

24          64.    The transmission to the security computer occurs when the first function is invoked by a
25 client computer while a client computer is iteratively loading a web page, where the input to the call of

26 the first function includes a URL/IP address that is part of the web page or a file downloaded from the

27 URL/IP address. During the loading process, the client computer would communicate back and forth

28 with servers to obtain the content of the web page, which involves invoking an http:// link or executing

                                         22
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 23 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 a script of a webpage. Because the SRX gateway is in-between the client computer and the server, the

 2 SRX gateway intercepts the communications between the client computer and the server and processes

 3 the content and file associated with the link and the script.

 4          65.     The transmission to the security computer can also occur when the first function is
 5 invoked by SRX. The SRX includes a parser which extracts HTML and other network objects from

 6 network communications. The parser is able to extract links or obtain the a file reference by a link. Ex.

 7 4, JNPR-FNJN_29040_01042912 at 12-13. The SRX is able to send the URL or the file (i.e. the input)

 8 to Sky ATP or ATP appliance as explained above. The parser is also able to check the JS payload

 9 (which includes the input) where the JS payload would sometimes would be obfuscated through a

10 function call. Id. In order the extract the JS payload, the SRX Gateway will invoke the function to

11 obtain the JS payload. Ex. 4, JNPR-FNJN_29040_01042912 at 13.

12          66.     The source code file
13                                                                 further supports that SRX includes a
14 transmitter for transmitting the input to the security computer for inspection, when the first function is

15 invoked; by describing the AAMW module in SRX for transmitting the content metadata containing:

16                                                                                                        to
17 SkyATP. Ex. 16, Juniper Source Code at 343.

18                          b)     Sky ATP By Itself Infringes Element 1(b) of the ’154 Patent

19          67.     I provided two example scenarios for Sky ATP with reference element 1(a) of the ’154

20 Patent. In the first scenario, I explained that the Deception Adapters, which collectively is a transmitter

21 that submits an input, such as an URL/IP address or a file (in the form of a hash) to the security

22 computer (i.e. a reputation server or a metascan server) which performs a lookup. See Ex. 10, JNPR-

23 FNJN_29017_00552634 at 36; Ex. 16, Juniper Source Code at pgs. 449, 453-454,

24                                                                                       ; JNPR-

25 FNJN_29040_01194632 at 45 (which shows results associated with metascan). The SkyATP also

26 includes a reputation client which is a transmitter that submits the URLs or IP address to the reputation

27 server for lookup. Id.

28          68.     In the second scenario, I explained that the malware analysis pipeline communicates

                                         23
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 24 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 with a verdict engine a sample (in the form of a link or hash) or features extracted from a sample to a

 2 verdict engine (i.e. a security computer). In this instance, the malware analysis pipeline includes a

 3 transmitter that transmits an input such as a sample (in the form of a link or hash) and features extracted

 4 from a sample to a verdict engine. Ex. 11, JNPR-FNJN_29017_00552892 at 93 (which illustrates

 5 sending an http post request of a link to the sample or a hash of the sample from the pipeline manager

 6 to a verdict engine)

 7          69.    In both scenarios, the transmission occurs when the first function is invoked because the
 8 Sky ATP extracts the URL and IP addresses as part of the dynamic analysis which observes the

 9 behaviors of the files such as function calls or because Sky ATP de-obfuscates or activates the links

10 (which involves invoking the first function). Ex. 10, JNPR- FNJN_29017_00552634 at 36; see also

11 JNPR-FNJN_29008_00528472 at 541-544 (which illustrates examples of obfuscation).

12          70.    Juniper’s source code further supports my opinion.
13

14

15                                                                                              describe a
16 transmitting an URL for a reputation lookup at a reputation server and performing hash lookup of

17 dropper files at a hash lookup server (sometimes referred to as metascan server). The transmission

18 occurs when the first function is invoked because the URL and the dropper files occurs as a result of

19 de-obfuscation or through the activation of a link. Specifically, the files include code describing

20 obtaining 1) the           from the lookup to the reputation server for contacted IP addresses and
21 domains when the file contacts IP's and domains during the execution of that file during dynamic

22 analysis; and 2)                      included in the deception results as a result of a hash lookup of
23 dropped files resulting from the execution of the sample during dynamic analysis.

24          71.    As another example,
25                    file describes how the Deception adapter (JoeSandbox) makes a lookup to the
26 reputation server for contacted IP addresses and domains when the file contacts IP addresses and

27 domains during the execution of that file for the dynamic analysis. Ex. 16, Juniper Source Code at pgs.

28 679-680. Below are a few example lines from this source code file.

                                         24
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 25 of 33

                         HIGHLY CONFIDENTIAL – SOURCE CODE
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1

 2

 3

 4

 5

 6

 7 file also supports my opinion. Ex. 16, Juniper Source Code at pgs. 449, 453-454. This source code file

 8 describes the lookup to the reputation server for contacted IP addresses and domains when the file

 9 contacts IP addresses and domains during the execution of that file during dynamic analysis and the

10 hash lookup of dropped files from those IP's and domains.

11

12

13

14

15

16

17

18

19         73.     The same source code file also includes the following code which shows that Sky ATP
20 performs a hash lookup on a hash of a dropped file and a reputation search on domain names and IP

21 addresses.

22

23

24

25

26

27

28

                                         25
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                      CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 26 of 33

                         HIGHLY CONFIDENTIAL – SOURCE CODE
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1          74.                                                                                     further
 2 supports that SkyATP includes a transmitter for transmitting the input to the security computer for

 3 inspection, when the first function is invoked by describing how the URL is submitted to the reputation

 4 server for contacted IP's and domains when the file contacts IP addresses and domains during analysis.

 5

 6

 7

 8

 9        75.                                                                               further supports
10 that SkyATP includes a transmitter for transmitting the input to the security computer for inspection,

11 when the first function is invoked by describing how the Deception adapter (JoeSandbox) makes a

12 lookup to the reputation server for contacted IP's and domains when the file contacts IP's and domains

13 during the execution of that file during dynamic analysis. This source code file includes a client library

14 for Argon Web API. The source code includes                                    which describes a Class
15 for holding sample's metadata along with temporary download URL. This source code file contains

16 code for downloading the sample from stored URLs. For example, this source code file includes a

17 function                      which gets the sample content using an S3 link directly or ask API server
18 to stream the content on-demand. The function                                     downloads a sample
19 from an URLs indicated by                          The class                                           is a
20 Class for holding archive metadata along with temporary download URLs. This file also includes a

21 class for Argon API client (i.e.                                    This class includes the following
22 functions                                                                                   which
23 performs an HTTP request;                                                                  which makes
24 the HTTP request to an API server;

25          which makes an HTTP request to the API server and parse JSON response body and return
26 python object;                                                           which submits a sample to a
27 queue;                                         In addition, this Argon API client class includes the
28 following two functions.

                                         26
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 27 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1

 2

 3

 4

 5                         c)      ATP Appliance By Itself Infringes Element 1(b) of the ’154 Patent

 6          76.     The ATP appliance includes “a transmitter for transmitting the input to the security

 7 computer for inspection, when the first function is invoked”. In the scenario of performing a lookup

 8 with Cyphort reputation engine/server, the transmitter is ATP appliance’s communications interface

 9 that communicates with the reputation engine/server to perform the URL or IP address lookup. Ex. 12,

10 JNPR-FNJN_29018_00971201 at 57, 1576. In another example, the transmitter is the pipeline agent or

11 engine in the analysis pipeline which is able to submit a link associated with a file object to a reputation

12 engine/server (i.e. a security computer) which is able to perform a reputation lookup of the URL or

13 domain and assess the risk; perform a crawl of the URL and assess the risk based on the content

14 returned; and perform predictive analysis based on past history of the site or URL to estimate how

15 likely is the site going to be malicious in the future. Ex. 20, JNPR-FNJN_29018_00975646 at 74; Ex.

16 19, JNPR-FNJN_29018_01003705 at 06-08.

17          77.     In the second scenario (which relates to submitting network events or objects to one or

18 more engines in the pipeline analysis), the transmitter is the Smart Core . In one example, the Smart

19 Core has a pipeline agent that transmits a dropper file (extracted from the inspected content) to an

20 Object Analysis Pipeline, which subjects the dropper to static analysis, behavior analysis, and

21 reputation analysis. See Ex. 20, JNPR-FNJN_29018_00975646 at 71. In this scenario, the dropper file

22 is the input and the security computer is the pipeline (which includes a virtual environment that

23 simulates a computing environment). As another example, Smart Core includes Chain Heuristics

24 analysis engine that is able to transmit network events including a link (i.e. the input) to a browser-

25 based dynamic analysis engine (i.e. the security computer). As yet another example, the Smart Core,

26 transmits the network traffic which includes the input to the Chain Heuristics analysis which provides a

27 verdict to the ATP Appliance. Ex. 15, FINJAN-JN 045344.

28          78.     In the scenarios above, the transmitter transmits the input when the first function is

                                         27
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 28 of 33

                         HIGHLY CONFIDENTIAL – SOURCE CODE
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 invoked because the ATP appliance is able to de-obfuscate an URL or execute a link in a dynamic

 2 analysis environment which involves activating a link to download a file or to communicate with a site.

 3 Alternatively, the first function is invoked by an internal computer during a network session. Ex. 15,

 4 FINJAN-JN 045339 at 44 (Smart Core, in particular its Chain Heuristics analysis, “inspect[s] the

 5 sequence of HTTP requests and responses between a particular source and a destination.”); Ex. 20,

 6 JNPR-FNJN_29018_00975646 at 70 (which describes submitting the network event chain into the

 7 pipeline for analysis).

 8         79.     Juniper’s source code also supports my opinion. The source code file
 9

10                                                   includes code (e.g., shown below) for the reputation
11 lookup to the reputation server for the download URLs and phishing URLs that were de-obfuscated

12 during the analysis. Ex. 16, Juniper Source Code at pgs. 508-510.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28         80.     The source code file

                                         28
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                       CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 29 of 33

                           HIGHLY CONFIDENTIAL – SOURCE CODE
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1                                                              includes code on how the URL reputation
 2 component transmits input (e.g.                                                         ) for reputation
 3 lookup during analysis. Ex. 16, Juniper Source Code at pg. 728. The source code file

 4

 5                                                  includes the following definitions which further shows
 6 that ATP appliance performs a lookup of URLs and files. Id. at pg. 738.

 7

 8

 9

10
            81.     The source code file
11
                                                           shows performing an URL lookup to the database
12
     for a verdict during the Chain Heuristics analysis (e.g.
13

14
                         . Ex. 16, Juniper Source Code at pg. 701. This source code file further supports my
15
     opinion that the transmitter transmits an input (i.e. URL) to a security computer for inspection when the
16
     first function is invoked.
17
                    3.      Element 1(c) of the ’154 Patent
18
             82.    The Accused Products include “a receiver for receiving an indicator from the security
19
     computer whether it is safe to invoke the second function with the input.” It is my opinion that SRX,
20
     SkyATP, and ATP Appliance each includes a receiver which performs the claimed functions. I
21
     incorporate by reference my summary of the products for this section.
22
                            a)      SRX By Itself Infringes Element 1(c) of the ’154 Patent
23
             83.    SRX includes a receiver which receives a verdict from the JATP core or Sky ATP
24
     regarding the submitted file. Ex. 6, JNPR-FNJN_29018_00962784 at 92 (showing bidirectional
25
     communications between SRX and JATP core’s Apache server); JNPR-FNJN_29032_00590643 at 45
26
     (showing getting a verdict from Sky ATP); Ex. 19 at JNPR-FNJN_29018_01003709 (showing a
27
     response from Reputation Engine in reply to a reputation request of an IP address where the response
28

                                         29
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                         CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 30 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 includes risk score, and confidence score). The SRX will use the verdict to determine whether to

 2 invoke the second function with the input such as forwarding a file from the link to a client computer or

 3 allowing a client computer to communicate with the webserver hosted by link. Ex. 6 at 00962791.

 4 SRX is also able to receive a verdict from Sky ATP. Ex. 9, JNPR-FNJN_29002_00173278 at 83

 5 (“SRX data plane which is used for SRX to … receive verdicts returned from the Argon Cloud”); see

 6 also Ex. 3, JNPR-FNJN_29017_00552579 at 88. The verdict indicates whether the file is malicious.

 7 Id. SRX takes an action such as allowing or blocking files or communications from a link based on the

 8 verdict. Id.

 9           84.    Juniper’s source code also supports my opinion. For example, the source code file
10

11                    describes the AAMW module in SRX for receiving the verdicts from Sky ATP, which
12 shows that SRX includes a receiver that receives an indicator from the security computer (which is Sky

13 ATP in this instance). Ex. 16, Juniper Source Code at pg. 342.

14           85.    The SRX also receives threat intelligence data feeds from SkyATP or ATP appliance.
15 Ex. 9, JNPR-FNJN_29002_00173278 at 83 (SRX’s control plane is used to “download configurations

16 that include file type/category filters, white/black list, file magic DB from the Argon Cloud”); Ex. 6,

17 JNPR-FNJN_29018_00962784 at 93-94 (describing receiving threat feeds from JATP Core to SRX

18 where the ATP appliance is deployed on the premise of a user); see also Ex. 19, JNPR-

19 FNJN_29018_01003705-07. The data feeds indicate the threat levels associated with a URL. See, e.g.,

20 Ex. 13, FINJAN-JN 044887 at 907. SRX, using the data feeds, can determine whether to invoke the

21 second function on the input, such as whether it is safe to establish a communication with the URL or

22 download files from the URLs when it receives a subsequent request (i.e. determining whether to

23 invoke the second function with the input). Id. (e.g., SRX performs blocking based on the verdict); Id.

24 at 956 (allowing an email to pass if the threat score is low).

25                         b)      Sky ATP By Itself Infringes Element 1(c) of the ’154 Patent
26           86.    SkyATP includes a receiver for receiving an indicator from the security computer
27 whether it is safe to invoke the second function with the input. For example, SkyATP includes a

28 reputation client which receives the results reputation lookup from the reputation server. Ex. 10, JNPR-

                                         30
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 31 of 33

                          HIGHLY CONFIDENTIAL – SOURCE CODE
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 FNJN_29017_00552634 at 36. As another example, Sky ATP’s malware analysis pipeline receives a

 2 result of the lookup from the reputation server or the metascan server. See, e.g., Juniper Source Code at

 3 pgs. 449, 453-454,                                                                                        .
 4 Sky ATP’s malware analysis pipeline’s Deception Adapters also includes a receiver which receives the

 5 result from the reputation server. Ex. 10, JNPR- FNJN_29017_00552634 at 36.

 6           87.    In an alternative scenario, SkyATP’s malware analysis pipeline includes a receiver (i.e.
 7 a pipeline manager) for receiving a result from the verdict engine (i.e. via HTTP response). Ex. 11 at

 8 JNPR-FNJN_29017_00552893. The result include a score and malware information along with other

 9 information (where the score or the result is considered as an “indicator”). Id. The analysis pipeline

10 determines whether to invoke a second function on the sample, such as whether to invoke subsequent

11 processing or stop processing, based on the result returned from the verdict engine. Ex. 14, JNPR-

12 FNJN_29017_00552908 at 09-11.

13           88.   Juniper’s source code also supports my opinion. For example, the source code file
14                                                                                 include code related to
15 responses from the reputation server. This source code file shows that the response’s schema which is

16 defined to include fields such as an object’s type, properties, and signatures. As another example, the

17 following source code files

18

19

20                                                                                            include code
21 for receiving          and                     from a server for reputation lookup (or hash lookup).
22 This information can be used to determine whether to invoke a second function (e.g., for adding

23 URL/IP address or hash of the sample to a whitelist).

24           89.                                                                            further supports
25 my opinion because it shows that Sky ATP receives              or match data for        from reputation
26 server). Ex. 16, Juniper Source Code at pgs. 679-680.

27                         c)     ATP Appliance By Itself Infringes Element 1(c) of the ’154 Patent
28           90.   ATP appliance includes a receiver for receiving an indicator from the security computer

                                         31
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                        CASE NO. 3:17-cv-05659-WHA
          Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 32 of 33

                            HIGHLY CONFIDENTIAL – SOURCE CODE
                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 whether it is safe to invoke the second function with the input. For example, as explained above, ATP

 2 appliance receives the results of a reputation lookup. Ex. 12, JNPR-FNJN_29018_00971201 at 57,

 3 1576. The ATP appliance’s smart core, network interface, and pipeline agent can be a “receiver” which

 4 receives the results of a reputation lookup from the reputation engine or the reputation server.

 5           91.     In another scenario, the ATP appliance includes a receiver that receives the results of an
 6 analysis in a multi-staged analysis. See, e.g., Ex. 15, FINJAN-JN 045339 at 44. In this scenario, the

 7 receiver is an engine in analysis pipeline for the subsequent analysis or the pipeline agent. In both

 8 scenarios, the results can be used to determine whether to invoke a subsequent processing of the

 9 submitted object or mark as “clean” (i.e. invoking the second function). Ex. 16, Juniper Source Code at

10 pgs. 720-722,

11                                                                     id. at pg. 728,
12

13          92.      Juniper’s source code further shows that the ATP appliance discloses this element. See,
14 e.g., Ex. 16, Juniper Source Code at pgs. 508-510,

15

16 (describing the                                                     returned from the reputation lookup to
17 the reputation server for the download URLs and phishing URLs that were de-obfuscated during the

18 analysis); id.,

19

20 (describing the                                                     returned from the reputation lookup
21 and

22          93.      As another example, the source code file
23                                                               shows retrieving virus information on certain
24 URL and returns a result based on whether it is malicious, clean, or suspicious). Ex. 16, Juniper Source

25 Code at pg. 728. The source code file

26

27 shows the verdict returned from the URL lookup as follows. Id. at pgs. 508-510.

28

                                         32
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                          CASE NO. 3:17-cv-05659-WHA
           Case 3:17-cv-05659-WHA Document 502-3 Filed 05/31/19 Page 33 of 33

                           HIGHLY CONFIDENTIAL – SOURCE CODE
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1
            C.      Doctrine of Equivalents
 2
            94.     The accused products also meet the element of “invoking a second function with the
 3
     input, only if a security computer indicates that such invocation is safe” under the doctrine of
 4
     equivalents. The products infringe under the doctrine of equivalents because they receive threat
 5
     information (in the form of a score, individually or in combination with metadata of the analyzed
 6
     object) that indicates the level of threat associated with an URL or file, and the threat information is
 7
     used to determine an action such as whether to continue processing, block or allow
 8
     content/communications, or to add to a whitelist. The threat information (in particular the verdict)
 9
     performs substantially the same function as this element, performs this function substantially the same
10
     way, and achieves substantially the same result. The threat information (in particular the verdict)
11
     returned (1) from Sky ATP or ATP appliance to SRX, (2) from the reputation server to Sky ATP or
12
     ATP appliance, or (3) from the verdict engine to malware analysis pipeline performs substantially the
13
     same function because its function is to allow the recipient to make security decisions relative to the
14
     content based on the safety of the content, including whether to block or allow the input. The threat
15
     information (in particular the verdict) returned performs this function in substantially the same way
16
     because it provides an indication of security information, in particular providing an indication of
17
     whether the second function will be safe. Finally, the verdict achieves substantially the same result
18
     because it can prevent content from being processed that was not determined to be “safe” according to a
19
     security policy.
20
            I declare under penalty of perjury under the laws of the United States that the foregoing is true
21
     and correct. Executed on February 12, 2019 in Lexington, Massachusetts.
22

23
                                                           Dr. Michael Mitzenmacher
24
           In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
25
     document has been obtained from any other signatory to this document.
26                                                         /s/ Lisa Kobialka
27                                                         Lisa Kobialka

28

                                         33
     MITZENMACHER DECL. IN SUPPORT OF FINJAN’S MSJ                           CASE NO. 3:17-cv-05659-WHA
